Name: Council Decision (EU) 2015/1860 of 13 October 2015 establishing the position to be adopted on behalf of the European Union within the Joint Committee set up under the Agreement between the European Union and the Republic of Armenia on the facilitation of the issuance of visas, with regard to the adoption of its rules of procedure
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European construction;  politics and public safety;  Europe;  international law
 Date Published: 2015-10-17

 17.10.2015 EN Official Journal of the European Union L 273/9 COUNCIL DECISION (EU) 2015/1860 of 13 October 2015 establishing the position to be adopted on behalf of the European Union within the Joint Committee set up under the Agreement between the European Union and the Republic of Armenia on the facilitation of the issuance of visas, with regard to the adoption of its rules of procedure THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular point (a) of Article 77(2) in conjunction with Article 218(9) thereof, Having regard to Council Decision 2013/628/EU of 22 October 2013 concerning the conclusion of the Agreement between the European Union and the Republic of Armenia on the facilitation of the issuance of visas (1), Having regard to the proposal from the European Commission, Whereas: (1) The Agreement between the European Union and the Republic of Armenia on the facilitation of the issuance of visas (2) (the Agreement) entered into force on 1 January 2014. (2) Article 12 of the Agreement provides that a Joint Committee of experts (the Committee) is to be set up by the Parties. (3) Article 12(4) of the Agreement provides that the Committee is to establish its rules of procedure. (4) It is therefore appropriate to establish the position to be adopted on behalf of the Union within the Committee, with regard to the adoption of its rules of procedure, HAS ADOPTED THIS DECISION: Article 1 1. The position to be adopted on behalf of the European Union within the Joint Committee set up under the Agreement between the European Union and the Republic of Armenia on the facilitation of the issuance of visas, with regard to the adoption of its rules of procedure, shall be based on the draft decision of the Joint Committee attached to this Decision. 2. Minor technical corrections to the draft decision may be agreed by the representatives of the Union in the Joint Committee without further decision of the Council. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 13 October 2015. For the Council The President J. ASSELBORN (1) OJ L 289, 31.10.2013, p. 1. (2) OJ L 289, 31.10.2013, p. 2. DRAFT DECISION No ¦/2015 OF THE JOINT COMMITTEE SET UP UNDER THE AGREEMENT BETWEEN THE EUROPEAN UNION AND THE REPUBLIC OF ARMENIA ON THE FACILITATION OF THE ISSUANCE OF VISAS of ¦ with regard to the adoption of its rules of procedure THE JOINT COMMITTEE, Having regard to the Agreement between the European Union and the Republic of Armenia on the facilitation of the issuance of visas (the Agreement), and in particular Article 12(4) thereof, Whereas the Agreement entered into force on 1 January 2014, HAS ADOPTED THIS DECISION: Article 1 Chairmanship The Joint Committee (the Committee) shall be chaired jointly by a representative of the European Union and a representative of the Republic of Armenia. Article 2 Tasks of the Committee 1. In accordance with Article 12(2) of the Agreement, the Committee shall, in particular, have the following tasks: (a) monitoring the implementation of the Agreement; (b) suggesting amendments or additions to the Agreement; (c) settling disputes arising out of the interpretation or application of the provisions of the Agreement. 2. The Committee may agree on recommendations containing guidelines or best practices to assist in the implementation of the Agreement. Article 3 Meetings 1. The Committee shall meet whenever necessary, at the request of either Party, and at least once per year. 2. The Parties shall take turns in hosting the meeting unless otherwise agreed. 3. Meetings of the Committee shall be convened by the Co-chairs. 4. The Co-chairs shall establish a date for the meeting and exchange such documents as necessary in time to ensure adequate preparation, if possible, 14 days prior to the meeting. 5. The Party hosting a meeting shall arrange logistical matters. Article 4 Delegations 1. The Parties shall notify each other of the intended composition of their delegation at least seven days before each meeting. 2. The European Union shall be represented by the Commission, assisted by experts from the Member States. Article 5 Agenda for the meetings 1. A provisional agenda for each meeting shall be drawn up by the Co-chairs no later than 14 days before the meeting. The provisional agenda shall include the items in respect of which a request for inclusion in the agenda has been received by either of the Co-chairs no later than 14 days before the meeting. 2. Either Party may add items to the provisional agenda at any time prior to the meeting if the other Party agrees. Requests to add items to the provisional agenda shall be sent in writing and shall be accommodated to the extent possible. 3. The final agenda shall be adopted by the Co-chairs at the beginning of each meeting. An item not appearing on the provisional agenda may be placed on the agenda if the Parties agree and shall be accommodated to the extent possible. Article 6 Records of the meeting 1. A draft of the record shall be prepared as soon as possible by the Co-chair of the Party hosting the meeting. 2. The record shall, as a general rule, indicate in respect of each item on the agenda: (a) the documentation submitted to the Committee; (b) statements which a Party has requested to be entered; and (c) decisions taken, recommendations made and conclusions adopted on a specific item. 3. The record shall also indicate the individuals of the respective delegations participating, and the ministry, agency or institution they represent. 4. The record shall be approved by the Committee at its following meeting. Article 7 Decisions and recommendations of the Committee 1. The Committee shall take decisions by agreement of both Parties. 2. Decisions of the Committee shall be entitled Decisions followed by a serial number and a description of their subject matter. The date the decision takes effect shall also be indicated. Decisions shall be signed by representatives of the Committee who are authorised to act on behalf of the Parties. Decisions shall be drawn up in duplicate, each version being equally authentic. 3. Paragraphs 1 and 2 shall apply mutatis mutandis to recommendations of the Committee. Article 8 Expenses 1. Each Party shall be responsible for the expenses it incurs by reason of their participation in the meetings of the Committee, including staff, travel and subsistence expenditure and postal or telecommunications expenditure. 2. Other expenses arising from the organisation of the meetings shall generally be covered by the Party hosting the meeting. Article 9 Administrative procedures 1. Unless the Committee decides otherwise, the meetings of the Committee shall not be open to the public. 2. Records and other documents of the Committee shall be treated confidentially. 3. Participants other than officials of the Parties and the Member States may be invited by agreement of both Co-Chairs, and they shall be subject to the same confidentiality requirements. 4. The Parties may organise public briefings or otherwise inform interested members of the public of the results of the Committee meetings. Article 10 Entry into force This Decision shall enter into force on the date of its adoption. For the European Union For The Republic of Armenia JOINT DECLARATION ANNEXED TO THE RULES OF PROCEDURE In order to ensure the continued, harmonised and correct implementation of the Agreement, The Republic of Armenia, the Member States and the European Commission shall undertake informal contacts between formal meetings of the Joint Committee, in order to deal with urgent issues. They shall report to the next meeting of the Joint Committee thereafter about those issues and informal contacts.